                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Sharon Robinson, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:19−cv−00395
                                                        Honorable Martha M. Pacold
Chicago State University, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 16, 2020:


       MINUTE entry before the Honorable Martha M. Pacold:In order to reduce the
number of in−court appearances, the status hearing set for 3/19/2020 is stricken. The
Court will rule by mail on Defendants' motion to dismiss [48]. (rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
